Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross Robinson on 11/23/2021.
The application has been amended as follows: 
Claim 1 last line, the limitation --; wherein the tube is oriented so that the check ball moves to a first end of the tube to block a flow of the lubricant to the first lubricant line when the gearbox is oriented in a first configuration and so that the check ball moves to a second end of the tube to block the flow of the lubricant to the second lubricant line when the gearbox is oriented in a second configuration-- was added after “the gearbox”.
Claim 2 was cancelled. 
Claim 3 line 2, “a first configuration” was deleted and replaced with --the first configuration--.
Claim 3 lines 3-4, “a second configuration” was deleted and replaced with --the second configuration--.
Claim 8 last line, the limitation --; wherein the tube is oriented so that the check ball moves to a first end of the tube to block a flow of the lubricant to the first lubricant line when the gearbox is oriented in a first configuration and so that the check ball moves to a second end 
Claim 9 was cancelled. 
Claim 10 line 2, “a first configuration” was deleted and replaced with --the first configuration--.
Claim 10 line 3, “a second configuration” was deleted and replaced with --the second configuration--.
Claim 15 last line, the limitation --; wherein: the check ball is positioned to block a flow of the lubricant to the first lubricant line when the gearbox is oriented in a first orientation; and the check ball is positioned to block the flow of the lubricant to the second lubricant line when the gearbox is oriented in a second orientation-- was added after “the gearbox”. 
Claim 16 line 3: “a first orientation” was deleted and replaced with --the first orientation--.
Claim 16 line 5: “a second orientation” was deleted and replaced with --the second orientation--.
Claim 17 was cancelled. 

 Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the reference character “520” in fig. 4 would be amended to read --510--.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654